DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
May 4, 2020
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100" and "75" have both been used to designate “guide body” (See at least Instant PgPub ¶¶).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “75” has been used to designate both “valve guide” and “guide body” (See at least Instant PgPub ¶¶).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner Annotated Figures
To more easily and accurately represent the application of prior art in the rejections infra, figures from the following prior art references have been annotated by the Examiner for the Applicant's convenience.
Bendix et al. – (US 2016/0341315) – Figure 1b

    PNG
    media_image1.png
    877
    745
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  are rejected under 35 U.S.C. 103 as being unpatentable over Bendix et al. (US 2016/0341315), hereinafter Bendix et al.
Regarding Claim , 
 disclose:
A valve guide for an engine, the valve guide comprising:
a guide body () with a mounting end () and a seal end (), the guide body being cylindrical and extending axially along a longitudinal axis () between the mounting end () and the seal end (), the guide body () including an inner surface () and an outer surface (), the inner surface () defining a valve passage (¶¶);
wherein the outer surface () includes a stem seal retention surface (), the stem seal retention surface () disposed at the seal end () of the guide body (), the stem seal retention surface () including a distal face (), an axial surface (), and a shoulder surface (),
the distal face () being annular and projecting radially outward from the inner surface (),
the axial surface () having a face edge () and a shoulder edge (), the face edge () adjacent the distal face (), and the shoulder edge () adjacent the shoulder surface (), the axial surface () extending axially from the face edge () to the shoulder edge () such that the shoulder edge () is disposed radially outward of the face edge (), and
the shoulder surface () including an inner end (), the shoulder surface () extending from the shoulder edge () radially inwardly to the inner end () such that the shoulder surface () includes an engagement portion () extending from the shoulder edge () toward the inner end (), the engagement portion () having a shoulder slant angle relative to a radial plane () perpendicular to the longitudinal axis ()
Bendix et al. fail to explicitly disclose:
the shoulder slant angle being within fifteen degrees of the radial plane,
However, the limitation “the shoulder slant angle being within fifteen degrees of the radial plane” is deemed by Examiner to be a simple matter of design choice.  In Applicant’s specification, Applicant does not note that utilizing a shoulder slant angle within 15 degrees of the radial plane is critical or even has any particular advantage or purpose over other shoulder slant angles.   For example, Applicant states “In embodiments, the engagement portion 171 has a shoulder slant angle SA relative to the radial plane RP which is perpendicular to the longitudinal axis LA that is within fifteen degrees of the radial plane RP. In embodiments, the shoulder slant angle SA of the engagement portion 171 of the shoulder surface 143 is within ten degrees of the radial plane RP, and within five degrees of the radial plane RP in still other embodiments.” (See Instant PgPub ¶¶0075).
One of ordinary skill in the art would have expected Bendix et al. to perform equally well having a shoulder slant angle being within fifteen degrees of the radial plane.  Therefore, it would have been prima facie obvious to modify Bendix et al. to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art because it appears to be an arbitrary design consideration.  Furthermore, weighing towards obviousness, the shoulder slant angle depicted in Figure 1b, though 
Regarding Claim , 
 disclose:
wherein the shoulder edge is disposed a radial edge distance from the inner surface of the guide body (), and the engagement portion () of the shoulder surface () extends inwardly from the shoulder edge () toward the inner surface () over a radial rib engagement distance ()
Bendix et al. fail to explicitly disclose:
wherein a ratio of the radial rib engagement distance to the radial edge distance is at least 0.04. 
However, the limitation “wherein a ratio of the radial rib engagement distance to the radial edge distance is at least 0.04.” is deemed by Examiner to be a simple matter of design choice.    In Applicant’s specification, Applicant does not note that utilizing a ratio of the radial rib engagement distance to the edge of at least 0.04 is critical or even has any particular advantage or purpose over radial rib engagement distance ratios relative to radial edge distances.   For example, Applicant states “mbodiments, the shoulder edge 154 is disposed a radial edge distance RD from the inner surface 104 of the guide body 75, and the engagement portion 171 of the shoulder surface 143 extends inwardly from the shoulder edge 154 toward the inner surface 104 over the radial rib engagement distance ED such that a ratio of the radial rib engagement distance ED of the engagement portion 171 to the radial edge distance RD of the shoulder edge 154 is at least 0.04.” (See Instant PgPub ¶¶0077).
One of ordinary skill in the art would have expected Bendix et al. to perform equally well having a ratio of the radial rib engagement distance to the radial edge distance is at least 0.04.  Therefore, it would have been prima facie obvious to modify Bendix et al. to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art because it appears to be an arbitrary design consideration. 
Regarding Claim , 
Bendix et al. fail to explicitly disclose:
wherein the shoulder slant angle of the engagement portion of the shoulder surface is within five degrees of the radial plane.
However, the limitation “wherein the shoulder slant angle of the engagement portion of the shoulder surface is within five degrees of the radial plane” is deemed by Examiner to be a simple matter of design choice.  In Applicant’s specification, Applicant does not note that utilizing a shoulder slant angle of the engagement portion of the shoulder surface is within five degrees of the radial plane is critical or even has any particular advantage or purpose over other shoulder slant angles.   For example, Applicant states “In embodiments, the engagement portion 171 has a shoulder slant angle SA relative to the radial plane RP which is perpendicular to the longitudinal axis LA that is within fifteen degrees of the radial plane RP. In embodiments, the shoulder slant angle SA of the engagement portion 171 of the shoulder surface 143 is within ten degrees of the radial plane RP, and within five degrees of the radial plane RP in still other embodiments.” (See Instant PgPub ¶0075).
One of ordinary skill in the art would have expected Bendix et al. to perform equally well having a shoulder slant angle of the engagement portion of the shoulder surface within five degrees of the radial plane.  Therefore, it would have been prima facie obvious to modify Bendix et al. to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art because it appears to be an arbitrary design consideration.  
Regarding Claim , 
 disclose:
wherein the engagement portion () of the shoulder surface () is substantially planar and extends inwardly from the shoulder edge () toward the inner surface () over a radial rib engagement distance () 
Bendix et al. fail to explicitly disclose:
a radial rib engagement distance of at least 0.125 mm.,
However, the limitation “a radial rib engagement distance of at least 0.125 mm” is deemed by Examiner to be a simple matter of design choice.  In Applicant’s specification, Applicant does not note that utilizing a radial rib engagement distance of at least 0.125 mm is critical or even has any particular advantage or purpose over other radial rib engagement distances.   For example, Applicant states “In embodiments, the engagement portion 171 extends inwardly from the shoulder edge 154 toward the inner surface 104 over a radial rib engagement distance ED of at least 0.125 mm.” (See Instant PgPub ¶0076).
One of ordinary skill in the art would have expected Bendix et al. to perform equally well having a radial rib engagement distance of at least 0.125 mm.  Therefore, it would have been prima facie obvious to modify Bendix et al. to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art because it appears to be an arbitrary design consideration.
Regarding Claim , 
 disclose:
wherein the shoulder edge () comprises a non-rounded intersection between the axial surface () and the shoulder surface ().
Regarding Claim , 
 disclose:
wherein the shoulder edge () comprises an angled corner between the axial surface () and the shoulder surface  () having a shoulder angle therebetween (), 
 fail to explicitly disclose:
the shoulder angle being in a range between 45 degrees and 95 degrees.
the shoulder angle being in a range between 45 degrees and 95 degrees.” is deemed by Examiner to be a simple matter of design choice.    In Applicant’s specification, Applicant does not note that utilizing a shoulder angle being in a range between 45 degrees and 95 degrees is critical or even has any particular advantage or purpose over other shoulder angles.   For example, Applicant states “In the illustrated embodiment, the shoulder edge 154 comprises an angled corner between the first axial surface 142 and the shoulder surface 143 which define a shoulder angle S therebetween. In embodiments, the shoulder angle S is in a range between 45 degrees and 95 degrees and in a range between 70 degrees and 92.5 degrees in other embodiments.” (See Instant PgPub ¶¶0078).
One of ordinary skill in the art would have expected Bendix et al. to perform equally well having a shoulder angle being in a range between 45 degrees and 95 degrees. Therefore, it would have been prima facie obvious to modify Bendix et al. to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art because it appears to be an arbitrary design consideration.
Regarding Claim , 
 disclose:
wherein the shoulder edge () comprises an angled corner between the axial surface () and the shoulder surface () having a shoulder angle therebetween (), 
 fail to explicitly disclose:
the shoulder angle being in a range between 70 degrees and 92.5 degrees.
However, the limitation “the shoulder angle being in a range between 70 degrees and 92.5 degrees.” is deemed by Examiner to be a simple matter of design choice.    In Applicant’s specification, Applicant does not note that utilizing a shoulder angle being in a range between 70 degrees and 92.5 degrees is critical or even has any particular advantage or purpose over other shoulder angles.   For example, Applicant states “In embodiments, the shoulder angle S is in a range between 45 degrees and 95 degrees and in a range between 70 degrees and 92.5 degrees in other embodiments. In the illustrated embodiment, the second axial portion 159 of the first axial surface 142 and the engagement portion 171 of the shoulder surface 143 define the shoulder angle S, which is the same as the second axial slant angle AA2. In the illustrated embodiment, the shoulder angle S is eighty-five degrees.” (See Instant PgPub ¶¶0078).
One of ordinary skill in the art would have expected Bendix et al. to perform equally well having a shoulder angle being in a range between 70 degrees and 92.5 degrees. Therefore, it would have been prima facie obvious to modify Bendix et al. to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art because it appears to be an arbitrary design consideration.
Regarding Claim , 
 disclose:
wherein the axial surface () includes a first axial portion and a second axial portion, the first axial portion including the face edge, the second axial portion including the shoulder edge (), the first axial portion having a first axial slant angle () relative to the radial plane () perpendicular to the longitudinal axis (), the second axial portion having a second axial slant angle (), the second axial slant angle () being greater than the first axial slant angle () ().
Regarding Claim , 
 disclose:
wherein the second axial slant angle is in a first range between 75 and 90 degrees.
However, the limitation “wherein the second axial slant angle is in a first range between 75 and 90 degrees is deemed by Examiner to be a simple matter of design choice.    In Applicant’s specification, Applicant does not note that utilizing a second axial slant angle is in a first range between 75 and 90 degrees is critical or even has any particular advantage or purpose over other slant angles.   For example, Applicant states “In embodiments, the second axial slant angle AA2 is in a range between 75 and 90 degrees in which a ninety degree slant angle is substantially parallel to the longitudinal axis LA. In other embodiments, the second axial slant angle AA2 is in a range between 80 and 90 degrees. In yet other embodiments, the second axial slant angle AA2 is in a range between greater than 75 degrees and less than 90 degrees. In the illustrated embodiments, the second axial slant angle AA2 is eighty-five degrees.” (See Instant PgPub ¶¶0073).
One of ordinary skill in the art would have expected Bendix et al. to perform equally well having a second axial slant angle is in a first range between 75 and 90 degrees.  Therefore, it would have been prima facie obvious to modify Bendix et al. to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art because it appears to be an arbitrary design consideration.  Furthermore, weighing towards obviousness, the slant angle depicted in Figure 1b, though not disclosed to be drawn to scale, appears to be within a range between 75 and 90 degrees and would suggest such a configuration to a person having ordinary skill in the art.
Regarding Claim , 
 disclose:
the axial surface () includes an intermediate edge (), the first axial portion extending axially from the face edge () to the intermediate edge (), and the second axial portion extending from the intermediate edge () to the shoulder edge ().
Bendix et al. fail to explicitly disclose:
wherein the first axial slant angle is in a second range between 40 and 75 degrees
However, the limitation “wherein the first axial slant angle is in a second range between 40 and 75 degrees” is deemed by Examiner to be a simple matter of design choice.  In Applicant’s specification, Applicant does not note that utilizing a first axial slant angle is in a second range between 40 and 75 degrees is critical or even has any particular advantage or purpose over other axial slant angles.   For example, Applicant states “In embodiments, the first axial slant angle AA1 is in a range between 40 and 75 degrees, in a range between 50 and 70 degrees in other embodiments, and in a range between 55 and 65 degrees in still other embodiments. In the illustrated embodiment, the first axial slant angle AA1 is sixty degrees.” (See Instant PgPub ¶0072).
One of ordinary skill in the art would have expected Bendix et al. to perform equally well having a first axial slant angle is in a second range between 40 and 75 degrees.  Therefore, it would have been prima facie obvious to modify Bendix et al. to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art because it appears to be an arbitrary design consideration.   
Regarding Claim , 
 disclose:
wherein the axial surface () comprises a first axial surface (), and wherein the stem seal retention surface includes () a second axial surface (), the second axial surface () including an outer radial portion, the second axial surface () extending axially from the inner end () of the shoulder surface () toward the mounting end () to the outer radial portion () such that the outer radial portion () is disposed radially outward of the inner end ().
Regarding Claim , 
 disclose:
wherein the stem seal retention surface () includes a proximal seat surface (), the proximal seat surface () being annular and projecting radially outward from the second axial surface ().
  are rejected under 35 U.S.C. 103 as being unpatentable over Bendix et al. as applied above in view of Kizhakkethara et al. US 2017/0089224), hereinafter Kizhakkethara et al.
Regarding Claim , 
 disclose:
a valve guide, at least a portion of the valve guide disposed within the guide passage, the valve guide including a guide body () with a mounting end () and a seal end (), the guide body being cylindrical and extending axially along a longitudinal axis () 
wherein the outer surface () includes a stem seal retention surface (), the stem seal retention surface () disposed at the seal end () of the guide body (), the stem seal retention surface () including a distal face (), an axial surface (), and a shoulder surface (),
the distal face () being annular and projecting radially outward from the inner surface (),
the axial surface () having a face edge () and a shoulder edge (), the face edge () adjacent the distal face (), and the shoulder edge () adjacent the shoulder surface (), the axial surface () extending axially from the face edge () to the shoulder edge () such that the shoulder edge () is disposed radially outward of the face edge (), and
the shoulder surface () including an inner end (), the shoulder surface () extending from the shoulder edge () radially inwardly to the inner end () such that the shoulder surface () includes an engagement portion () extending from the shoulder edge () toward the inner end (), the engagement portion () having a shoulder slant angle relative to a radial plane () perpendicular to the longitudinal axis ()
Bendix et al. fail to explicitly disclose:
the shoulder slant angle being within fifteen degrees of the radial plane,
However, the limitation “the shoulder slant angle being within fifteen degrees of the radial plane” is deemed by Examiner to be a simple matter of design choice.    In Applicant’s specification, Applicant does not note that utilizing a shoulder slant angle within 15 degrees of the radial plane is critical or even has any particular advantage or purpose over other shoulder slant angles.   For example, Applicant states “In embodiments, the engagement portion 171 has a shoulder slant angle SA relative to the radial plane RP which is perpendicular to the longitudinal axis LA that is within fifteen degrees of the radial plane RP. In embodiments, the shoulder slant angle SA of the engagement portion 171 of the shoulder surface 143 is within ten degrees of the radial plane RP, and within five degrees of the radial plane RP in still other embodiments.” (See Instant PgPub ¶¶0075).
One of ordinary skill in the art would have expected Bendix et al. to perform equally well having a shoulder slant angle being within fifteen degrees of the radial plane.  Therefore, it would have been prima facie obvious to modify Bendix et al. to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the 
Bendix et al. fail to explicitly disclose:
A cylinder head for an engine, the cylinder head comprising: a cylinder head body, the cylinder head body defining a guide passage
However, Bendix et al. disclose:  
A valve guide configuration having an improved concept for sealing a valve shaft with an internal combustion engine which would necessitate use on a cylinder head body defining a guide passage (¶¶) 
Kizhakkethara et al. teach:
A cylinder head () for an engine, the cylinder head comprising: a cylinder head body, the cylinder head body defining a guide passage () 
To provide the device of the combination of references with a cylinder head for an engine, the cylinder head comprising: a cylinder head body, the cylinder head body defining a guide passage would have been obvious to one of ordinary skill in the art, in view of the teachings of Kizhakkethara et al., since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed, and the combination would have yielded nothing more than predictable results to a person having ordinary skill in the art as of the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that a cylinder head for an Kizhakkethara et al. would allow the valve assembly of Bendix et al. to selectively control fluid communication between a combustion chamber and inlet chamber by installing a valve guide on a cylinder head of an engine, for example, for gas exchange purposes in an internal combustion engine (Kizhakkethara et al.: ¶¶) (See At least Bendix et al: ¶¶).    
Regarding Claim , 
 disclose:
the cylinder head body defining a fluid passage having a port in fluid communication therewith (Kizhakkethara et al.: ¶¶), the cylinder head further comprising:
a valve seat (), the valve seat disposed within the port ().
Regarding Claim , 
 disclose:
wherein the shoulder edge () of the valve guide comprises an angled corner between the axial surface () and the shoulder surface () having a shoulder angle () therebetween, wherein the axial surface  () includes a first axial portion and a second axial portion, the first axial portion including the face edge (), the second axial portion including the shoulder edge (), the first axial portion having a first axial slant angle () relative to the radial plane perpendicular to the longitudinal axis, the 
The combination of references fail to explicitly disclose:
the shoulder angle being in a range between 45 degrees and 95 degrees
 fail to explicitly disclose:
the shoulder angle being in a range between 45 degrees and 95 degrees.
However, the limitation “the shoulder angle being in a range between 45 degrees and 95 degrees.” is deemed by Examiner to be a simple matter of design choice.    In Applicant’s specification, Applicant does not note that utilizing a shoulder angle being in a range between 45 degrees and 95 degrees is critical or even has any particular advantage or purpose over other shoulder angles.   For example, Applicant states “In the illustrated embodiment, the shoulder edge 154 comprises an angled corner between the first axial surface 142 and the shoulder surface 143 which define a shoulder angle S therebetween. In embodiments, the shoulder angle S is in a range between 45 degrees and 95 degrees and in a range between 70 degrees and 92.5 degrees in other embodiments.” (See Instant PgPub ¶¶0078).
One of ordinary skill in the art would have expected the combination of references to perform equally well having a shoulder angle being in a range between 45 degrees and 95 degrees. Therefore, it would have been prima facie obvious to modify the combination of references to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to 
  are rejected under 35 U.S.C. 103 as being unpatentable over Bendix et al. as applied above in view of Sakata (US 2009/0145393), hereinafter Sakata.
Regarding Claim , [Examiner Note: ] 
 disclose:
A valve assembly for an engine, the valve assembly comprising:
a valve, the valve including a tip, a stem, and a head, the stem extending axially along a longitudinal axis and interposed between the tip and the head (¶¶);
a valve guide, the valve guide including a guide body () with a mounting end () and a seal end (), the guide body being cylindrical and extending axially along a longitudinal axis () between the mounting end () and the seal end (), the guide body () including an inner surface () and an outer surface (), the inner surface () defining a valve passage (¶¶) extending longitudinally between the seal end and the mounting end, and the outer surface () includes a stem seal retention surface () disposed at the seal end () of the guide body (), the stem of the valve extending through the valve passage such that the valve is 
a seal, the seal being hollow and extending along the longitudinal axis (), the seal including a mounting portion () and a valve stem sealing portion (), the mounting portion () defining a valve guide cavity extending along the longitudinal axis () and being retentively engaged with the stem seal retention surface of the valve guide such that the seal end of the valve guide is disposed within the valve guide cavity, the mounting portion () including an annular retention rib () projecting radially inwardly into the valve guide cavity, the valve stem sealing portion () defining a valve stem passage extending along the longitudinal axis () and in communication with the valve guide cavity, the stem of the valve extending through the valve stem passage such that the valve stem sealing portion () is in sliding, sealing engagement therewith () (See at least ¶)  [Examiner Note: ] 
the distal face () being annular and projecting radially outward from the inner surface (),
wherein the stem seal retention surface () of the valve guide includes a distal face (), an axial surface (), and a shoulder surface (),

the axial surface () having a face edge () and a shoulder edge (), the face edge () adjacent the distal face (), and the shoulder edge () adjacent the shoulder surface (), the axial surface () extending axially from the face edge () to the shoulder edge () such that the shoulder edge () is disposed radially outward of the face edge (), and
the shoulder surface () including an inner end (), the shoulder surface () extending from the shoulder edge () radially inwardly to the inner end () such that the shoulder surface () includes an engagement portion () extending from the shoulder edge () toward the inner end (), the engagement portion () having a shoulder slant angle relative to a radial plane () perpendicular to the longitudinal axis ()
the engagement portion () in retentive, interfering relationship with the annular retention rib () of the seal. 
Bendix et al. fail to explicitly disclose:
the shoulder slant angle being within fifteen degrees of the radial plane,
the shoulder slant angle being within fifteen degrees of the radial plane” is deemed by Examiner to be a simple matter of design choice.    In Applicant’s specification, Applicant does not note that utilizing a shoulder slant angle within 15 degrees of the radial plane is critical or even has any particular advantage or purpose over other shoulder slant angles.   For example, Applicant states “In embodiments, the engagement portion 171 has a shoulder slant angle SA relative to the radial plane RP which is perpendicular to the longitudinal axis LA that is within fifteen degrees of the radial plane RP. In embodiments, the shoulder slant angle SA of the engagement portion 171 of the shoulder surface 143 is within ten degrees of the radial plane RP, and within five degrees of the radial plane RP in still other embodiments.” (See Instant PgPub ¶¶0075).
One of ordinary skill in the art would have expected Bendix et al. to perform equally well having a shoulder slant angle being within fifteen degrees of the radial plane.  Therefore, it would have been prima facie obvious to modify Bendix et al. to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art because it appears to be an arbitrary design consideration.  Furthermore, weighing towards obviousness, the shoulder slant angle depicted in Figure 1b, though not disclosed to be drawn to scale, appears to be within fifteen degrees of the radial plane and would suggest such a configuration to a person having ordinary skill in the art.
The combination of references fail to explicitly disclose:
a valve, the valve including a tip, a stem, and a head, the stem extending axially along a longitudinal axis and interposed between the tip and the head
Sakata teaches:
a valve, the valve including a tip (See Fig 1), a stem (34), and a head (), the stem (34) extending axially along a longitudinal axis and interposed between the tip and the head (¶¶).  
To provide the device of the combination of references with a valve, the valve including a tip, a stem, and a head, the stem extending axially along a longitudinal axis and interposed between the tip and the head would have been obvious to one of ordinary skill in the art, in view of the teachings of Sakata, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed, and the combination would have yielded nothing more than predictable results to a person having ordinary skill in the art as of the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that a valve, the valve including a tip, a stem, and a head, the stem extending axially along a longitudinal axis and interposed between the tip and the head used in Sakata would allow the valve assembly of the combination of references to selectively control fluid communication between a combustion chamber and inlet chamber by to moving in an axial direction relative to valve guide, for example, for gas exchange purposes in an internal combustion engine (Sakata: ¶¶) (See At least Bendix et al: ¶¶).    
Regarding Claim , 
 disclose:
wherein the seal comprises a double gas lip seal (Bendix et al: ).
Regarding Claim , 
 disclose:
wherein the shoulder edge () is disposed at a radial position, the engagement portion () of the shoulder surface ()  extends inwardly from the shoulder edge () toward the inner surface  () over a radial engagement distance, and wherein the annular retention rib (), in an uncompressed condition (), extends radially inwardly beyond the radial position by a retention distance ()
The combination of references fail to explicitly disclose:
extends radially inwardly beyond the radial position by a retention distance at least twice as great as the radial engagement distance.
However, the limitation “extends radially inwardly beyond the radial position by a retention distance at least twice as great as the radial engagement distance” is deemed by Examiner to be a simple matter of design choice.  In Applicant’s specification, Applicant does not note that utilizing a retention distance at least twice as great as the radial engagement distance is critical or even has any particular advantage or purpose over other retention distance relative to radial engagement distances.  For The annular retention rib 325 of the seal 277, in an uncompressed condition, extends radially inwardly beyond the radial position of the shoulder edge 354 by an uncompressed distance UD at least twice as great as the radial engagement distance ED′.” (See Instant PgPub ¶¶0084).
One of ordinary skill in the art would have expected Bendix et al. to perform equally well having a shoulder slant angle being within fifteen degrees of the radial plane.  Therefore, it would have been prima facie obvious to modify Bendix et al. to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art because it appears to be an arbitrary design consideration.  
Regarding Claim , 
 disclose:
wherein the seal has an axial seal length (), the valve guide has a valve guide diameter ()
The combination of references fail to explicitly disclose:
a ratio of the axial seal length to the valve guide diameter is less than 1.
However, the limitation “a ratio of the axial seal length to the valve guide diameter is less than 1” is deemed by Examiner to be a simple matter of design choice.  In Applicant’s specification, Applicant does not note that utilizing a ratio of the axial seal length to the valve guide diameter of less than 1 is critical or even has any particular advantage or purpose over other axial seal length to valve guide diameter ratios.  For example, Applicant states “In embodiments, a ratio of the axial seal length SL to the valve guide diameter GD is less than 1. In other embodiments, a ratio of the axial seal length SL to the valve guide diameter GD is less than 0.8, and is less than 0.75 in yet other embodiments, and less than two thirds in still other embodiments.” (See Instant PgPub ¶¶0067).
One of ordinary skill in the art would have expected Bendix et al. to perform equally well having a ratio of the axial seal length to the valve guide diameter is less than 1.  Therefore, it would have been prima facie obvious to modify the combination of references to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art because it appears to be an arbitrary design consideration.  
  is rejected under 35 U.S.C. 103 as being unpatentable over Bendix et al. as applied above in view of Sakata as applied above, and further in view of Kizhakkethara as applied above.
Regarding Claim , 
 fail to explicitly disclose:
a valve spring, the valve spring mounted to the tip of the valve, the valve spring configured to bias the valve relative to the valve guide to a closed position.
Kizhakkethara et al. teach:
a valve spring (26; Fig 2), the valve spring mounted to the tip () of the valve, the valve spring (26; Fig 2) configured to bias the valve relative to the valve guide () to a closed position (¶¶0016-0017, 0023-0024, 0026-0028)).
To provide the device of the combination of references with a valve spring, the valve spring mounted to the tip of the valve, the valve spring configured to bias the Kizhakkethara et al., since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed, and the combination would have yielded nothing more than predictable results to a person having ordinary skill in the art as of the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that a valve spring mounted to the tip of the valve, the valve spring configured to bias the valve relative to the valve guide to a closed position used in Kizhakkethara et al. would allow the valve assembly of the combination of references to selectively control fluid communication by providing for desired operation of engine intake and exhaust valves, for example, for gas exchange purposes in an internal combustion engine (Kizhakkethara et al.: ¶¶) (See At least Bendix et al: ¶¶). 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SCOTT A REINBOLD/Examiner, Art Unit 3747